--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
Aimwell Energy Limited
10 Rosebery Avenue
Harpenden
Hertfordshire, AL5 2QP
UK


11 January 2010


Alamo Energy Corp.
1 Canada Square,
Canary Wharf,
London,
E14 5AA


Attention: Mr. Allan Millmaker, CEO


Reference: Alamo Energy Corp./Aimwell Energy Limited Participation in UKCS
Landward Licence PEDL 245


Dear Allan


This letter sets out the agreement reached between Aimwell Energy
Limited  (“Aimwell”) and Alamo Energy Corp. (“Alamo”) (together the “Parties”
and individually a “Party”) with respect to the future participation of both
companies in Landward blocks TQ 26, 36, 46 and 56 (“the Blocks”), all of which
were awarded as Landward Licence PEDL 245 (“the Licence”) to Fox Energy
Exploration Limited (Fox) and Aimwell by the Secretary of State responsible for
such matters in May 2008 following the UKCS 13th Landward Licensing Round. The
Licence carries the obligation for the acquisition of 60km of 2d seismic with a
drill or drop decision to be made by June 2012. A further 2 years of the licence
will run until June 2014 if a drill decision is made.


In consideration of the agreements and undertakings of the Parties herein
contained, the Parties agree as follows:


1. Pursuant to the Participation Agreement dated 5th September, 2008 between Fox
and Aimwell, Fox has agreed to assign its 90% interest in the Licence to
Aimwell.


Subject to approval by the Secretary of State for the Department of Energy and
Climate Change (DECC), Aimwell shall, concurrently with the assignment from Fox,
assign to Alamo a 90% Interest in the Licence, in consideration of the payment
by Alamo of £1.00 (one pound sterling), hereby acknowledged.


Following the aforementioned transactions, Alamo and Aimwell shall hold the
following Percentage Interests (as defined below) in each Block and the Licence,
subject to approval by DECC:


Alamo                              90.00%


Aimwell                              10.00%


For the purpose of this letter agreement, “Percentage Interest” means each
Party’s respective undivided share, expressed as a percentage of all rights,
benefits, obligations and liabilities arising under this letter agreement, in
each Block and the Licence and in any Joint Operating Agreement relating to each
such Block and the Licence.


Alamo shall be named operator (subject to approval by the Secretary of State for
DECC) of all Blocks.


2. Alamo shall pay all of Aimwell’s 10% Percentage Interest share of all costs,
expenses, liabilities and obligations (including without limitation, Licence
obligations, Licence rentals, manpower costs, wells costs, seismic and other
technical data costs) arising in respect of operations jointly conducted by
Alamo and Aimwell in respect of each Block and the corresponding Licence (“Joint
Operations”), until the date that a Field Development Plan is formally approved
by the UK Secretary of State responsible for such matters, for the development
of a discovery of petroleum in the blocks (“the Carry”). Thereafter, Alamo and
Aimwell shall each be responsible for their respective Percentage Interest share
of costs in respect of each Block and the corresponding Licence.


Alamo shall be free to assign (whether by sale or farm-out or otherwise) its
Percentage Interest in each Block and the corresponding Licence, provided that;


(i)  
the third party assuming the interest being granted is acceptable to DECC; and



(ii)  
is capable of fulfilling the obligations to be assigned, including without
limitation, the obligations in (iii) and (v) following; and



(iii)  
Alamo shall assign with the Percentage Interest to be assigned, a corresponding
proportionate share of the Carry, in other words, if Alamo assigns 50% of its
Percentage Interest (i.e a 45% Percentage Interest), then 50% of the carry
(being the payment of a 5% Percentage Interest share of Aimwell’s total 10%
Percentage Interest share of all costs, expenses, liabilities and obligations
arising in respect of Joint Operations in the blocks) shall be paid by such
third party – the balance attributable to the 5% Percentage Interest to be paid
by Alamo; and



(iv)  
Alamo shall remain liable to Aimwell for any failure or default on the part of
such third party to pay the foregoing amounts when properly due; and



(v)  
Alamo shall assign with the Percentage Interest to be assigned a corresponding
share of all of Alamo’s other rights and obligations under this letter agreement
attributable to the Percentage Interest to be assigned and in any JOA (as
defined in 5 below) and any other agreement entered into between the Parties as
contemplated in 5 below; and



(vi)  
Alamo shall procure that the third party enter into a legally enforceable
agreement with Alamo and Aimwell in respect of the obligations assumed under
(iii) and (v) above.

 
4

--------------------------------------------------------------------------------


 
 
3. Aimwell shall, subject to any necessary Government and partner consents, have
the right to assign (whether by sale of farm-out or otherwise) all or part of
its Percentage Interest in the Blocks. The assignment of all or part of
Aimwell’s Percentage Interest shall include a corresponding share of the Carry
and Alamo shall enter into a legally enforceable agreement with the assignee
third party in respect of such obligations. Aimwell will ensure that Alamo has
full and fair opportunity to make an offer (not to be unreasonably delayed) if
it proposes to dispose of all or part of its Percentage Interest and a
corresponding part of the Carry.


4. Alamo and Aimwell each agree to act in a constructive fashion to facilitate
exploration and development of each of the Blocks.


5. Alamo and Aimwell each agree to keep the other fully and timely informed on
all matters relating to Joint Operations including without limitation,
technical, operational, budget, farm-in and farm-out matters in respect of each
of the Blocks and any correspondence or communication with DECC or other
applicable governmental authorities.


The Parties shall negotiate and execute a Joint Operating Agreement (“JOA”) in
respect of the Licence based upon the Oil & Gas UK form of JOA as set out on the
Oil & Gas UK website (Standard Agreements Oct 07) no later than 6 (six) months
following the signing of this agreement. The JOA voting passmark will be 2 or
more non-affiliated parties holding a minimum aggregate percentage of at least
65%. In addition to the JOA referred to above, Alamo and Aimwell will enter into
other agreements as necessary in accordance with normal North Sea practice.


6. If at any time Alamo wishes to relinquish any or all of the Blocks, it will
notify Aimwell in advance and provide Aimwell the opportunity to take an
assignment of interest to enable retention of the Blocks by Aimwell.


7. Aimwell will provide joint venture geotechnical and other related services on
the Licence until a drill or drop decision is made on the Licence by the
Parties.


8. This Agreement shall be governed by and construed in accordance with the laws
of England, and each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the English Courts.


If you agree that the above sets out the agreement between us, kindly so
indicate by signing in the space provided below.




Sincerely,






/s/ Michael Rose                                                     

Michael Rose
Director
Aimwell Energy Limited.




Accepted and agreed to:






/s/ Allan Millmaker
Allan Millmaker
CEO
Alamo Energy Corp.


5

--------------------------------------------------------------------------------

